ACCEPTED
                                                                                     03-13-00025-CV
                                                                                             7301173
                                                                          THIRD COURT OF APPEALS
                                                                                     AUSTIN, TEXAS
                                                                                10/8/2015 8:32:55 PM
                                                                                   JEFFREY D. KYLE
                                                                                              CLERK
                                No. 03-13-00025-CV
                            ]n tbe mbtrll QCourt of §ppeals
                                    ~ustin, m:exas
                                                                     FILED IN
                                                              3rd COURT OF APPEALS
                        Jerry Scarbrough, et al                   AUSTIN, TEXAS
                              Appellant                       10/8/2015 8:32:55 PM
                                                                JEFFREY D. KYLE
                                                                      Clerk
                                          v.

                             Helen Purser, et al.
                                 Appellee


         On Appeal from the 146th Judicial District Court of
                Bell County, Cause No. 236,117-B


  APPELLANT'S REQUEST TO TAKE JUDICIAL NOTICE OF
                      FACTS


Jerry W. Scarbrough                            Michele Barber Chimene
P. 0. Box 690866                               THE CHIMENE LAW FIRM
Killeen, TX. 76549                             TBN 04207500
PH: (254) 634-6266                             2827 Linkwood Dr.
FAX: (254) 634-0516                            Houston, TX 77025
'ws@j er y scarbrough.net                      PH: (832) 940-1471
                                               No fax available
                                               michelec@airmail.net




                                          1
TO THE HONORABLE JUSTICES OF THE COURT:

      COMES NOW, JERRY SCARBROUGH, and files this, his request to

Take Judicial Notice of Facts.

                                 INTRODUCTION

        1.   Appellant is Jerry Scarbrough.

        2.   Appellees are Helen Purser, Gary W. Purser, Jr., Joann Purser, Sue E.

Purser a/ka/ Sue E. Van Zanten, and Elizabeth H. Tipton.

        3.   This appeal stems from a Bell County District Court case wherein the

Appellant was sued in a cross-claim lawsuit.

       4.    Appellant asks the Court to take judicial notice of "Plaintiffs Closing

Arguments" filed July 25, 2014, by Elizabeth Tipton, before the Bankruptcy Court

for the Western District of Texas, Waco Division in case Number 12-60683-RBK,

Adversary No. 12-6031-RBK, where she admitted that the confidentiality of Gary

Purser's medical records was waived after he died; Helen Purser's Original

Petition for Divorce, filed May 18, 2010, cause no. 243,320-C, in the 169th Judicial

District Court, Bell County, and the Agreed Temporary Orders, filed June 25, 2010

                                     FACTS

       5.    In Plaintiffs Closing Arguments, page 8, Elizabeth Tipton wrote,

"Rather, limited records were properly disclosed in the context of expert

designations, and, after the death of Gary Purser, Sr., the Purser Family eventually

                                         2
waived the confidential nature of the documents in order to introduce them into

evidence during trial." These facts directly contravene Appellee's claim that

Appellant's disclosure of Gary Purser, Sr.'s medical records was harmful or a

violation of the trial court's order on confidentiality. It also belies the fact that they

claimed Appellant should be ordered to pay them $54,000 sanctions for divulging

them after they had expressly waived their confidentiality.

        6.   During trial Appellees claimed that Helen Purser and her husband,

Gary Purser, Sr. had a close, harmonious marriage; however, the facts are that she

had filed a divorce action against him in May 2010, where she contended her

husband "is suffering from dementia, Alzheimer's and various medical and

emotional disorders." and, "has physically harmed Petitioner and family members

as a result of his disorders." She requested the court to conduct an emergency

hearing to expedite issuance of a protective order, and the court entered the Agreed

Orders, wherein it ordered and enjoined them from, [16.] "Changing or in any

manner altering the beneficiary on any Will, Trust, Testamentary instrument, or

life insurance on the life of Petitioner or Respondent." She also requested that she

should be awarded a disproportionate share of the parties' estate due to his mental

and emotional disorder.

       7.    Appellant Jerry Scarbrough attaches his affidavit in support of this

request to establish facts not apparent from the record, and incorporates true copies

                                            3
of page 8, Plaintiffs Closing Arguments; Helen Purser's Original Petition for

Divorce; and, the Agreed Temporary Orders filed therein for all purposes, as

Exhibit "A".

                          ARGUMENT & AUTHORITIES

        8.     Under Texas Rule of Evidence 201 (b), the court may take judicial

notice of facts that are not subject to reasonable dispute if the facts are either (1)

generally known within the territorial jurisdiction of the trial court (notorious fact);

or (2) capable of accurate and ready determination by resorting to sources whose

accuracy may not reasonably be questioned (verifiable fact). Office of Pub. Uti!.

Counsel v. Public Uti!. Comm 'n, 878 S.W.2d 598, 600 (Tex. 1994).

        9.     The fact Appellant asks the court to judicially notice is a verifiable

fact. Tex. R. Evid. 201 (b )(2); Herasimchuk, Texas Rules of Evidence Handbook,

pp. 13 0-31 (3d ed. 1998); see, e.g., Office of Pub. Uti!. Counsel v. Public Uti!.

Comm 'n, 878 S.W.2d 598, 600 (Tex. 1994) (contents of published PUC order);

Graffv. Whittle, 947 S.W.2d 629, 635 (Tex. App.-Texarkana 1997, writ denied)

(population of Red River County was less than 50,000); Drake v. Holstead, 757
S.W.2d 909, 911 (Tex. App.-Beaumont 1988, no writ) (once supplied with

computation, court should have taken judicial notice of the distance a car would

travel at a given speed); J Weingarten, Inc. v. Tripplett, 530 S.W.2d 653, 656

(Tex. App.-Beaumont 1975, writ refd n.r.e.) (court may consult weather bureau

                                           4
records to judicially notice a weather report for a particular day). Thus, this court

should take judicial notice of "Plaintiffs Closing Argument" where Elizabeth

Tipton wrote, ", after the death of Gary Purser, Sr., the Purser Family eventually

waived the confidential nature of the documents in order to introduce them into

evidence during trial."

        10. The court must take judicial notice of a fact if a party makes a proper

request and supplies the court with the necessary information.         See Tran v.

Fiorenza, 934 S.W.2d 740, 742 (Tex. App.-Houston [1st Dist.] 1996, no writ);

Fred S. James & Co. v. West Tex. Compresses, Inc., 741 S.W.2d 571, 573 (Tex.

App.-Eastland 1987, no writ).

       11. Under Rule 201(±), Judicial notice may be taken at any stage of the

proceeding.




                                         5
                                        PRAYER

           WHEREFORE,          PREMISES          CONSIDERED,        Jerry     Scarbrough,

  Appellant, asks the court to take judicial notice of the requested facts.

                                                 Respectfully submitted,


  /s/ Jerry Scarbrough                           /s/ MB CHIMENE
  Jerry W. Scarbrough                            Michele Barber Chimene
  P. 0. Box 690866                               THE CHIMENE LAW FIRM
  Killeen, TX. 76549                             TBN 04207500
  PH: (254) 634-6266                             2827 Linkwood Dr.
  FAX: (254) 634-0516                            Houston, TX 77025
  jws@j erryscarbrough.net                       PH: (832) 940-1471
                                                 No fax available
                                                 michelec@ainnail.net




                               CERTIFICATE OF CONFERENCE

    The undersigned attempted to contact Daryl Moore, Counsel for the Pursers,
but it was late in the day and she was unable to reach him. She would have waited
until the following day for filing, but she will be out of town on Friday, 10/09 for her
birthday and needed to file this before she left town. Counsel apologizes to the
court, as she believes that she could have reached an agreement if she had planned
better. She had very little notice of the motion herself. /s/ MB CHIMENE




                                             6
                         CERTIFICATE OF SERVICE

       I hereby certify that on the 8th day of October 2015 a true and correct copy
of the Appellant’s Request to Take Judicial Notice was served, as indicated below,
on counsel for Appellees Daryl Moore via ECF at daryl@heightslaw.com and via
email on all three of Appellees’ counsel, Mr. Moore, Elizabeth Tipton, Ms. Storey,
and Jack Crews on the same date.


                                      /s/ Michele Barber Chimene
                                      Michele Chimene




                                         7
                     CERTIFICATE OF COMPLIANCE

       The undersigned certifies that this brief was produced in proportional type,
14 pt. Times New Roman font, and it does not exceed the page limits for a Request
to Take Judicial Notice.



                                      /s/ Michele Barber Chimene
                                      Michele Chimene




                                        8
EXHIBIT "A"
STATE OF TEXAS                       §
COUNTY OF BELL                       §

               AFFIDAVIT OF APPELLANT JERRY SCARBROUGH

           Before me, the undersigned notary, on this day, personally appeared Jerry

Scarbrough, a person whose identity is known to me. After I administered an oath

to him, upon his oath, he said:

           "My name is Jerry Scarbrough. I am capable of making this affidavit. The

facts stated in this affidavit are within my personal knowledge and are true and

correct.

           The cover page, and page 8, of Plaintiffs Closing Arguments, in United

States Bankruptcy Court, Western District of Texas, Waco, Division, filed by the

Appellees July 25, 2014; Helen Purser's Original Petition for Divorce, and Agreed

Temporary Orders, filed in the 169th Judicial Court in Bell County Texas, are true

copies of the originals, and are attached to this affidavit for all purposes."




  SWORN TO AND SUBSCRIBED before me on the ~aay of
                                                                 ft~
EXHIBIT “B”
12-06031-rbk Doc#238 Filed 07/25/14 Entered 07/25/14 16:44:19 Main Document Pg 1 of
                                         98


                          ~TED    STATES BANKRUPTCY COURT
                               WESTERN DISTRICT OF TEXAS
                                    WACODMSION

      Inre:                                                         Case No. 12-60683-RBK
                                                                                  Chapter 7
      JERRY W. SCARBROUGH,

      Debtor.
      HELEN PURSER, SUE E. PURSER
      A/KIA SUE E. VANZANTEN, GARY W.
      PURSER, JR., JOANN M. PURSER,
      AND ELIZABETH TIPTON,
                                                    Adversary Proceeding No. 12-06031-RBK
      Plaintiffs,

      v.

      JERRY W. SCARBROUGH,

      Defendant.

                           PLAINTIFFS' CLOSING ARGUMENTS

     TO THE HONORABLE JUDGE OF THIS COURT:

              NOW COME Plaintiffs Helen Purser, Gary W. "Bubba" Purser, Jr., JoAnn Purs-

     er, Sue E. Purser a/k/a Sue VanZanten, and Elizabeth Purser Tipton (collectively, "the

     Purser Family" or "Plaintiffs") and file and serve this, their Closing Arguments. In

     support hereof, the Purser Family would respectfully show the Court as follows:

                                          INTRODUCTION


              1. In its December 27, 2013 Order Granting in Part, and Denying in Part, Plain-

     tiffs' Motion for Summary Judgment, the Court granted, under the doctrine of collateral

     estoppel, partial summary judgment on the Purser Family's 523(a)(6) and 523(a)(2)(A)



                                             Page 1 of29
12-06031-rbk Doc#238 Filed 07/25114 Entered 07/25/14 16:44:19 Main Document Pg 8 of
                                         98


     violation of the state court's Confidentiality Order, just like he had. 33 While the Purser

     Family's counsel did disclose some of Gary Purser, Sr.'s medical records, such disclosure

     was not in violation of the Confidentiality Order. 34 Rather, limited records were properly

     disclosed in the context of expert designations, and, after the death of Gary Purser, Sr.,

     the Purser Family eventually waived the confidential nature of the documents in order to

     introduce them into evidence during trial. 35 When Defendant sought sanctions for the

     Purser Family's alleged violation of the Confidentiality Order, the state court denied De-

     fendant' s motion. 36

             10. Defendant desperately tried to draw comparisons between his actions and the

     alleged actions of the Purser Family and their counsel, but such comparisons fail misera-

     bly. Though Defendant filed many motions for sanctions and there were multiple hearings

     on the same, neither the Purser Family nor their attorneys were ever sanctioned by the

     state court. 37 Defendant, on the other hand, was heavily sanctioned by the state court for

     his actions as the result of multiple motions for sanctions filed by the Purser Family and

     multiple hearings on the same during which the state court considered evidence present-

     ed by the Purser Family and Defendant's excuses for his own discovery abuse, his viola-

     tions of the Court's Confidentiality Order, and his frivolous pleadings. 38




     33
        SeeP57.
     34
        P128; see also trial testimony of Jack Crews and Jeff Ray.
     35
        See P6; P39.
     36
        Pl28.
     37
        See trial testimony ofJack Crews and Elizabeth Purser Tipton; see also P48.
     38
        Pl21-Pl24; PlSS-V.


                                                        8
EXHIBIT “C”
                                                                         QORIGINAL
                                                                                      OPY
 IN THE MATTER OF                           §          IN THE DISTRICT COURT
 THE MARRIAGE OF;                           §                                         ·~'

                                                      \~JUDICIAL ~w~T
                                                                                      c:-.:l
                                            §
 J. HELEN PURSER                            §                                         '=
                                                                                      _........   · · -~
                                            §                                         -:;,.




                                                                        ~
                                                                                       -~
 AND                                        §
                                            §                                           0)
 GARY W. PURSER, SR.                        §            BELL COUNTY,           :.·                  ..    ~
                                                                                        -o
 AND
                                            §
                                                                                         --..
 J. HELEN PURSER,
                                            ~
                                            §
                                                                         '?
                                                                         c.:              (..)
                                                                         -<                ~
         Plaint iff                         §                            -<
 v.                                         §
                                            §
 GARY W. PURSER, SR.,                       §
 MELISSA V. DEATON AND                      §
 MARY DENISE BOHANNON STEELE,
         Defendants.                        ~
                         ORIGINAL PETITION FOR DIVORCE

                                      COUNT ONE
1.     Discovery Level

       Discovery in this case is intended to be conducted under level 3 of rule 190 of the

Texas Rules of Civil Procedure.

2.     Parties

       This suit is brought by J. HELEN PURSER, Petitioner and Plaintiff, hereinafter

referred to as Petitioner. The last three numbers of J. HELEN PURSER's driver's license
number are 224. The last three numbers of J. HELEN PURSER's Social Security number

are 548.

       GARY W. PURSER, SR. is Respondent and Defendant.

       GARYW. PURSER, SR., MELISSAV. DEATON, and MARY DENISE BOHANNON

STEELE are the Defendants.




                                                                               Page I of 23
                                                                                                2




 3.     Domicile

        Petitioner has been a domiciliary of Texas for the preceding six-month period and
a resident of this county for the preceding ninety-day period.
4.      Se!Vice

       Process should be served on Respondent, GARY W. PURSER, SR., at 2113
Lakeview Loop, Killeen, Texas 76543, or wherever he may be found.
       Process should be served on Defendant, MELISSA V. DEATON, at 4309 Longhorn
Trail, Temple, Texas 76502, or wherever she may be found.
       Process should be served on Defendant, MARY DENISE BOHANNON STEELE,
at 200 Lake Road, Belton, Texas 76513, or wherever she may be found.
5.     Protective Order Statement

       No protective order under title 4 of the Texas Family Code is in effect, and no
application for a protective order is pending with regard to the parties to this suit, but
Petitioner requests such a protective order and an emergency hearing to expedite such
protective orders.
6.     Dates of Marriage and Separation

       The parties were married on or about November 17, 1951 and ceased to live
together as husband and wife on or about May 2010.
7.     Grounds for Divorce

       Respondent is suffering from dementia, Alzheimers and various medical and
emotional disorders, alf of which have resulted in Respondent becoming involved in
inappropriate relationships with MELISSA DEATON hereinafter referred to as ''DEATON"
and DENISE STEELE hereinafter referred to as "STEELE".               As a result of these
inappropriate relationships and mental problems, Respondent is guilty of cruel treatment
toward Petitioner of a nature that renders further living together insupportable. Further, as
a result of Respondent's mental condition and inappropriate relationships, Respondent has

                                                                                Page 2 of 23
                                                                                                 .,
                                                                                                 .)




substantially depleted the community estate, converted community assets, provided sham

loans and objectionable gifts which have wasted community assets and defrauded
Petitioner.

       The marriage has become insupportable because of discord or conflict of

personalities between Petitioner and Respondent that destroys the legitimate ends of the
marriage relationship and prevents any reasonable expectation of reconciliation.
8.     Children of the Marriage

       There is no child under eighteen years of age or otherwise entitled to support who

was born or adopted of this marriage, and none is expected.
9.     Division of Community Property

       Petitioner believes Petitioner and Respondent will enter into an agreement for the
division of their estate. If such an agreement is made, Petitioner requests the Court to

approve the agreement and divide their estate in a manner consistent with the agreement.

If such an agreement is not made, Petitioner requests the Court and jury to divide their

estate in a manner that the Court and jury deems just and right, as provided by law.
       Petitioner should be awarded a disproportionate share of the parties' estate due to

Respondent's mental and emotional disorder which have brought about the inappropriate

relationships, wasting of community assets, and conduct further set forth in this Petition.

10.    Breach of Fiduciary Duty

       Respondent, as Petitioner's spouse, has a fiduciary relationship with and a fiduciary
duty to Petitioner. As a result of their fiduciary relationship, Petitioner reposed a special

confidence in Respondent, and Respondent had a duty in equity and good conscience to
act in good faith and with due regard for Petitioner's interests.

       Respondent, in violation of his duty to Petitioner, has breached his duty to Petitioner
by misappropriating community assets to DEATON, STEELE and others, providing cash,
sham loans and other property to such persons and possibly others.

                                                                                 Page 3 of 23
                                                                                                ij




       a.     Constructive Fraud

       Respondent, due to his dementia, Alzheimer's and cognitive dysfunction for which
he has been diagnosed, has defrauded Petitioner by breaching a legal and/or equitable
duty owed Petitioner as a result of their fiduciary relationship. That breach is fraudulent
because, irrespective of Respondent's moral guilt or mental status, the breach had a
tendency to deceive Petitioner and to violate Petitioner's confidence or to injure the public
interest. Respondent's actions damaged Petitioner physically, emotionally and financially.
       b.     Waste of Assets
       Respondent has squandered community assets by making grossly excessive gifts
of community assets to DEATON, STEELE, and others, persons who are not the natural
objects of Respondent's generosity. Respondent has spent and wasted community funds
on persons at a time when Respondent knew that Petitioner objected to these
expenditures. Petitioner objected to such expenditures and conduct numerous times.
Respondent's behavior, due to his mental condition, did not change. These expenditures
and gifts of property are obviously in direct violation of Respondent's duty as co-manager
of the community estate.
11.    Separate Property
       Petitioner owns certain separate property that is not part of the community estate
of the parties, and Petitioner requests the Court to confirm that separate property as
Petitioner's separate property and estate.
12.    Request for Protective Order
       Sadly, Respondent suffers from dementia, Alzheimers and delusional disorders,
the symptoms of which include anger, agitation, combative behavior, rudeness, fits of rage,
violence, explicit and adolescent inappropriate behavior. Respondent has exhibited all such
symptoms toward Petitioner and other family members, and has physically harmed
Petitioner and family members as a result of his disorders.

                                                                                Page 4 of 23
                                                                                                 I'
                                                                                                 .)




       J. HELEN PURSER is in fear of imminent physical harm, bodily injury or assault.
Respondent's acts therefore constitute family violence.

       Respondent's conduct is reasonably likely to harass, annoy, alarm, abuse, torment,
or embarrass J. HELEN PURSER.

       Good cause exists for prohibiting Respondent from communicating with J. HELEN
PURSER except through Respondent's attorney or a person appointed by the Court, as
requested below.

       The residence at 2113 Lakeview Loop, Killeen, Texas 76543 is owned jointly by
Petitioner and Respondent.

       Petitioner requests the Court, after notice and hearing, to issue its protective order:
       Prohibiting Respondent from committing family violence as described in section
71.004 of the Texas Family Code;

      Prohibiting Respondent from communicating directly with J. HELEN PURSER in a
threatening or harassing manner;

      Prohibiting Respondent from communicating a threat through any person to J.
HELEN PURSER;

      On a finding of good cause, prohibiting Respondent from communicating in any
manner with J. HELEN PURSER except through Respondent's attorney or a person
appointed by the Court;

      Prohibiting Respondent from engaging in conduct directed specifically toward J.
HELEN PURSER, including following J. HELEN PURSER, that is reasonably likely to
harass, annoy, alarm, abuse, torment, or embarrass J. HELEN PURSER;
      Prohibiting Respondent from going to or near the residences or places of
employment of J. HELEN PURSER;




                                                                                 Page 5 of 23
                                                                                              6




         Petitioner requests the Court to specifically prohibit Respondent from going to or

near 2113 Lakeview Loop, Killeen, Texas 76543 and to specifically require Respondent

to maintain 500 yards distance from Petitioner;

        Prohibiting Respondent from going to the Purser Construction office located at 2901

E. Stan Schlueter Loop except upon hours designated by the Court;

       Prohibiting Respondent from transferring, encumbering, or otherwise disposing of

property mutually owned or leased by the parties, except when in the ordinary course of

business, and only when approved by Petitioner or other Principals of the business as a
legitimate business expense;

       Prohibiting Respondent from possessing a firearm or ammunition unless

Respondent is a peace officer, as defined by section 1.07 of the Texas Penal Code,

actively engaged in employment as a sworn, full-time paid employee of a state agency or
political subdivision;

       Suspending Respondent's license to carry a concealed handgun issued under

section 411.177 of the Texas Government Code;

       Granting Petitioner exclusive possession of the parties' residence and ordering
Respondent to vacate the residence;

       Requiring Respondent to complete a battering intervention and prevention program

or counseling as provided by section 85.022(a) of the Texas Family Code;

       Prohibiting Respondent from giving away, supporting, paying for any expenses or

fees, or loaning any further proceeds to DEATON, STEELE, or any other persons, until

such time as the Court determines the division of community assets;

       Awarding Petitioner exclusive use and possession of the following property:

              2113 Lakeview Loop, Killeen, Texas, and all contents of the home, except

              for personal clothing and effects of GARY W. PURSER, SR; and

       Ordering Respondent to pay support for J. HELEN PURSER.

                                                                               Page 6 of 23
                                                                                                  7




        Petitioner requests the Court to render a written order to the sheriff to provide a law
enforcement officer from the department of the sheriff to accompany Petitioner to the
parties' residence, to inform Respondent that the Court has ordered Respondent excluded
from the residence, to protect Petitioner while Petitioner takes possession of the residence
and Respondent takes possession of Respondent's necessary personal property, and, if
Respondent refuses to vacate the residence, to remove Respondent from the residence
and arrest Respondent for violating the Court's order.
13.    Request for Temporary Ex Parte Order
       Before the filing of this application, Respondent has exhibited all symptoms of
dementia, including conduct that constitutes family violence against Petitioner and
Petitioner's family. There is an immediate need for the protective order requested in this
application .
       Based on the conduct and physical and mental condition of Respondent, Petitioner
reasonably fears that there is a clear and present danger of family violence, which will
cause Petitioner immediate and irreparable injury, loss, and damage, for which Petitioner
has no adequate remedy at law.
       Petitioner therefore requests the Court, immediately and without hearing, to issue
a temporary ex parte order for the protection of J . HELEN PURSER:
       Prohibiting Respondent from committing family violence as defined in section 71 .004
of the Texas Family Code;
       Prohibiting Respondent from communicating directly with J. HELEN PURSER in a
threatening or harassing manner;
       Prohibiting Respondent from communicating a threat through any person to J .
HELEN PURSER;




                                                                                  Page 7 of 23
                                                                                                 8




        On a finding of good cause, prohibiting Respondent from communicating in any

manner with J. HELEN PURSER except through Respondent's attorney or a person
appointed by the Court;

        Prohibiting Respondent from engaging in conduct directed specifically toward J .

HELEN PURSER, including following J. HELEN PURSER, that is reasonably likely to

harass, annoy, alarm, abuse, or embarrass J. HELEN PURSER;

       Prohibiting Respondent from going to or near the residences or places of
employment or business of J. HELEN PURSER.                Petitioner requests the Court to

specifically prohibit Respondent from going to or near 2113 Lakeview Loop, Killeen, Texas

76543 and to specifically require Respondent to maintain 500 yards;
       Prohibiting Respondent from transferring, encumbering, or otherwise disposing of

property mutually owned or leased by the parties, except when in the ordinary course of

business and specifically approved by Petitioner or one of the Principals in the business;

       Prohibiting Respondent from making any transfer of money, loans, giving money or

other assets, supporting, paying for any expenses or fees. specifically including attorney's

fees or expenses for DEATON, STEELE or others;

       Prohibiting Respondent from possessing a firearm or ammunition unless

Respondent is a peace officer, as defined by section 1.07 of the Texas Penal Code,

actively engaged in employment as a sworn, full-time paid employee of a state agency or

political subdivision;

       Suspending Respondent's license to carry a concealed handgun issued under

section 411.177 of the Texas Government Code;

       Granting Petitioner exclusive possession of the parties' residence and ordering

Respondent to vacate the residence.

       Petitioner requests the Court to render a written order to the sheriff to provide a law
enforcement officer from the department of the sheriff to accompany Petitioner to the

                                                                                 Page 8 of 23
                                                                                                 9




parties' residence, to inform Respondent that the Court has ordered Respondent excluded
from the residence, to protect Petitioner while Petitioner takes possession of the residence,
and to protect Petitioner if Respondent refuses to vacate the residence while Petitioner
takes possession of Petitioner's necessary personal property.
       Petitioner requests the Court to dispense with the necessity of a bond.
       The protective order requested is in the best interest of the family, household, or
member of the family or household.
14.    Request for Temporary Restraining Order
       Petitioner requests the Court to dispense with the issuance of a bond, and Petitioner
requests that Respondent, GARY W. PURSER, SR., be temporarily restrained
immediately, without hearing, and after notice and hearing be temporarily enjoined,
pending the further order of this Court, from:
       (1 ).   Communicating with Petitioner in person, by telephone, or in writing in vulgar,
       profane, obscene, or indecent language or in a coarse or offensive manner:
      {2).     Threatening Petitioner in person, by telephone, or in writing to take unlawful
      action against any person;
      (3).     Placing one or more telephone calls, anonymously, at any unreasonable
      hour, in an offensive and repetitious manner, or without a legitimate purpose of
      communication;
      (4).     Causing bodily injury to Petitioner;
      (5).     Threatening Petitioner with imminent bodily injury or in any manner;
      (6).     Destroying, removing, concealing, encumbering, transferring, or otherwise
      harming or reducing the value of the property of one or both of the parties,
      specifically including any money or assets to DEATON or STEELE, or others:
      (7).     Falsifying any writing or record relating to the property of either party;



                                                                                  Page 9 of 23
                                                                                            10




(8).     Misrepresenting or refusing to disclose to Petitioner or to the Court, on proper
request, the existence, amount, or location of any property of one or both of the
parties;

(9) .    Damaging or destroying the tangible property of one or both of the parties ,
including any document that represents or embodies anything of value:
(1 0). Tampering with the tangible property of one or both of the parties, including
any document that represents or embodies anything of value, and causing
pecuniary loss to Petitioner;
(11 ).   Selling, transferring, assigning , mortgaging, encumbering , or in any other
manner alienating any of the property of Petitioner or Respondent, whether
personalty or realty, and whether separate or community, except as specifically
authorized by order of this Court;
(12). Incurring any indebtedness, other than Respondent's own legal expenses
(and not the expenses for DEATON or STEELE) in connection with this suit, except
as specifically authorized by order of this Court;
(13).    Making withdrawals from any checking or savings account in any financial
institution for any purpose, except as specifically authorized by order of this Court;
(14).    Spending any sum of cash in Respondent's possession or subject to
Respondent's control for any purpose, except as specifically authorized by order of
this Court;
{15}.    Spending or appropriating any sum of cash in the GARY W . PURSER,
SR. ,1999 Trust for any purpose , including but not limited to money provided to
DEATON and STEELE, except as specifically authorized by order of this Court;
(16).    Withdrawing or borrowing in any manner for any purpose from any
retirement, profit-sharing, pension, death, or other employee benefit plan or



                                                                           Page 10 of 23
                                                                                         1 .~.




 employee savings plan or from any individual retirement account or Keogh account,
except as specifically authorized by order of this Court;
 (17).   Entering any safe-deposit box in the name of or subject to the control of
Petitioner or Respondent, whether individually or jointly with others;
(18).    Withdrawing or borrowing in any manner all or any part of the cash surrender
value of life insurance policies on the life of Petitioner or Respondent, except as
specifically authorized by order of this Court;
(19).    Changing or in any manner altering the beneficiary designation on any Will,
Trust, Testamentary Instrument, or life insurance on the life of Petitioner or
Respondent;
(20).    Canceling, altering, failing to renew or pay premiums, or in any manner
affecting the present level of coverage of any life, casualty, automobile , or health
insurance policies insuring the parties' property or persons ;
(21 ).   Opening or diverting mail addressed to Petitioner;
(22).    Signing or endorsing Petitioner's name on any negotiable instrument, check ,
or draft, such as tax refunds, insurance payments, and dividends, or attempting to
negotiate any negotiable instrument payable to Petitioner without the personal
signature of Petitioner;
(23).    Taking any action to terminate or limit credit or charge cards in the name of
Petitioner;
(24 ).   Discontinuing or reducing the withholding for federal income taxes on
Respondent's wages or salary while this case is pending;
(25).    Destroying, disposing of, or altering any financial records of the parties,
including but not limited to records from financial institutions (including canceled
checks and deposit slips), all records of credit purchases or cash advances, tax
returns, and financial statements;

                                                                         Page 11 of 23
       (26).    Destroying, disposing of, or altering any e-mail or other electronic data
       relevant to the subject matters of this case, whether stored on a hard drive or on a
       diskette or other electronic storage device;

       (27).    Terminating or in any manner affecting the service of water, electricity, gas,
       telephone, cable television, or other contractual services, such as security, pest
       control, landscaping, or yard maintenance, at 2113 Lakeview Loop, Killeen, Texas
       76543 or in any manner attempting to withdraw any deposits for service in
       connection with those services;
       (28).    Excluding Petitioner from the use and enjoyment of the residence located at
       2113 Lakeview Loop, Killeen, Texas 76543;
       (29).    Entering, operating, or exercising control over the 2010 Toyota Avalon and
       the 2010 Toyota Camry motor vehicles in the possession of Petitioner;
       (30).    Interfering in any manner with the operation of the family businesses or

       making any expenditures from the business, except as specifically authorized by
       order of this Court;
       (31 ).   Interfering in any manner with any of the motor vehicles belonging to the
       family businesses, except as specifically authorized by order of this Court;
       Petitioner requests that Respondent be authorized only as follows:
       To make expenditures and incur indebtedness for his own reasonable and
necessary living expenses for food, clothing, shelter, transportation, medical care, and not
for any other persons; and,
       To make expenditures and incur indebtedness for his own reasonable attorney's
fees and expenses in connection with this suit, and not for any others.
15.    Request for Temporary Orders Concerning Use of Property
       Petitioner requests the Court, after notice and hearing, for the preservation of the
property and protection of the parties, to make temporary orders and issue any appropriate

                                                                                Page 12 of 23
                                                                                               13




 temporary injunctions respecting the temporary use of the parties' property as deemed
 necessary and equitable, including but not limited to the following:

        Awarding Petitioner the exclusive use and possession of the residence located at
2113 Lakeview Loop, Killeen, Texas 76543, as well as the furniture, furnishings, and other
personal property at that residence, while this case is pending, and enjoining Respondent
from entering or remaining on the premises of the residence and exercising possession or
control of any of this personal property, except as authorized by order of this Court;
       Awarding Petitioner exclusive use and control of the 2010 Toyota Avalon and the
2010 Toyota Camry motor vehicles and enjoining Respondent from entering, operating, or
exercising control over them; and,

       Awarding Petitioner the exclusive use of all her personal effects, clothing and
jewelry, and enjoining Respondent from exercising possession or control of any of this
property.

16.    Request for Interim Attorney's Fees and Temporary Support
       Petitioner requests the Court, after notice and hearing, for the preservation of the
property and protection of the parties, to make temporary orders and issue any appropriate
temporary injunctions regarding attorney's fees and support as deemed necessary and
equitable, including but not limited to the following:

       Petitioner requests that Respondent be ordered to pay reasonable interim attorney's
fees and expenses, including but not limited to fees for appraisals, accountants, actuaries,
and so forth. Petitioner further requests the Court to order Respondent to make payments

for the support of Petitioner until a final decree is signed.
17.    Request for Temporary Orders for Discovery and Ancillary Relief
       Petitioner requests the Court, after notice and hearing, for the preservation of the
property and protection of the parties, to make temporary orders for discovery and ancillary
relief as deemed necessary and equitable, including but not limited to the following:

                                                                              Page 13 of 23
        Ordering Respondent to provide a swom inventory and appraisement of all separate
and community property owned or claimed by the parties and all debts and liabilities owed
by the parties substantially in the form and detail prescribed by the Texas Family Law
Practice Manual (2d ed.), form 7-1;

        Ordering the parties to participate in an alternative dispute resolution process before
trial of this matter;
       Ordering Respondent to execute all necessary releases required by Petitioner to
obtain any discovery allowed by the Texas Rules of Civil Procedure;
       Ordering the psychological and/or psychiatric evaluation of Respondent; and,

       Ordering a pretrial conference to simplify the issues in this case and determine the

stipulations of the parties and for any other matters the Court deems appropriate.

18.    Request for Permanent Injunction
       Petitioner requests the Court, after trial on the merits, to grant the following
permanent injunctions:

       a.      Communicating with Petitioner in person, by telephone, or in writing in vulgar,
profane, obscene, or indecent language or in a coarse or offensive manner;

       b.      Threatening Petitioner in person, by telephone, or in writing to take unlawful
action against any person;
       c.      Placing one or more telephone calls, anonymously, at any unreasonable
hour, in an offensive and repetitious manner, or without a legitimate purpose of

communication;
       d.      Causing bodily injury to Petitioner; or,
       e.      Threatening Petitioner with imminent bodily injury.
19.    Attorney's Fees, Expenses, Costs, and Interest
       It was necessary for Petitioner to secure the seNices of JOHN 0. ROARK and
LARRY H. SCHWARTZ, licensed attorneys, to prepare and prosecute this suit. To effect

                                                                                 Page 14 of 23
                                                                                                    15




an equitable division of the estate of the parties and as a part of the division, judgment for
attorney's fees, expenses, and costs through trial and appeal should be granted against
Respondent and in favor of Petitioner for the use and benefit of Petitioner's attorneys; or,
in the alternative, Petitioner requests that reasonable attorney's fees, expenses, and costs
through trial and appeal be taxed as costs and be ordered paid directly to Petitioner's
attorneys, who may enforce the order in the attorney's own name. Petitioner requests
postjudgment interest as allowed by law.
20.    Prayer

       Petitioner prays that citation and notice issue as required by law and that the Court
grant a divorce and all other relief requested in this petition.
       Petitioner prays that notice of this application for a Protective Order issue as
required by law and that the Court enter the protective orders as requested in this
application.
       Petitioner further prays that the Court immediately issue a temporary protective
order, ex parte, in conformity with the allegations stated above, prohibiting Respondent
from the acts and ordering Respondent to do the acts set forth above until a hearing can
be held.

       Petitioner prays that a hearing be held immediately, but no later than the fourteenth
day after the date this application is filed; that, after notice and hearing, the Court grant the
relief requested above; and that the Court dispense with the necessity of a bond.
       Petitioner prays that the Court immediately grant a temporary restraining order
restraining Respondent, in conformity with the allegations of this petition, from the acts set
forth above, and Petitioner prays that, after notice and hearing, this temporary restraining
order be made a temporary injunction.




                                                                                  Page 15 of 23
                                                                                                 16




        Petitioner prays that, on final hearing, the Court enter a permanent injunction

enjoining Respondent, in conformity with the allegations of this petition, from the acts set
forth above.

        Petitioner prays for attorney's fees, expenses, and costs as requested above.
        Petitioner prays for general relief.



                                        COUNT TWO
        In addition to Count One, and without waiving the same, Petitioner would join the

following additional parties, who need to be joined for an adequate adjudication of this case

and to prevent irrevocable prejudice to Petitioner's rights in community property owned by

herself and GARY W. PURSER, SR. The parties to be joined are MELISSA V. DEATON,

hereafter referred to as "DEATON" and MARY DENISE BOHANNON STEELE, hereinafter

referred to as "STEELE". Complaint is made in this Count Two of such additional parties,

as well as GARY W. PURSER, SR. and Petitioner would show the Court as fallows with

regard to such parties:

                                               /.
                          Request for Temporary Restraining Order
       Petitioner requests the Court to dispense with the issuance of a bond, and Petitioner

further requests that Defendants, GARY W . PURSER, SR., MELISSA V. DEATON, and

MARY DENISE BOHANNON STEELE, be temporarily restrained immediately, without

hearing, and after notice and hearing be temporarily enjoined, pending the further order
of this Court, from:

       1.      Communicating with Petitioner in person, by telephone, or in writing in vulgar,

       profane, obscene, or indecent language or in a coarse or offensive manner;

       2.      Threatening Petitioner in person, by telephone, or in writing to take unlawful

       action against any person;

                                                                                Page 16 of 23
       3.      Placing one or more telephone calls, anonymously, at any unreasonable

       hour, in an offensive and repetitious manner, or without a legitimate purpose of
       communication;

       4.     Causing bodily injury to Petitioner; or

       5.     Threatening Petitioner with imminent bodily injury.

                                              II.
               Request for Temporary Orders Concerning Use of Property
       Petitioner requests the Court, after notice and hearing, for the preservation of the
property and protection of the parties, to make temporary orders and issue any appropriate
temporary injunctions respecting the temporary use of the parties' property as deemed

necessary and equitable, including but not limited to the following:

       •The family residence located at 2113 Lakeview Loop, Killeen, Texas, 76543;

       •All community property, trust property and bank accounts within the control of
       GARY W. PURSER, SR.

                                             Ill.
                     Attorney's Fees, Expenses, Costs, and Interest

       It was necessary for Petitioner to secure the services of JOHN 0. ROARK and
LARRY H. SCHWARTZ, licensed attorneys, to prepare and prosecute this suit. To effect
an equitable division of the estate of the parties and as a part of the division, judgment for
attorney's fees, expenses, and costs through trial and appeal should be granted against

Defendants and in favor of Petitioner for the use and benefit of Petitioner's attorneys and

be ordered paid directly to Petitioner's attorneys, who may enforce the judgment in the

attorney's own name . Petitioner requests postjudgment interest as allowed by law.




                                                                                Page 17 of 23
                                                                                                  18




                                                 IV.

                                                Prayer

         Petitioner prays that citation and notice issue as required by law and that the Court
grant the relief requested in this petition .
         Petitioner prays that the Court immediately grant a temporary restraining order
restraining Defendants, GARY W. PURSER, SR., MELISSA V. DEATON, and MARY
DENISE BOHANNON STEELE, in conformity with the allegations of this petition, from the
acts set forth above, and Petitioner prays that, after notice and hearing, this temporary
restraining order be made     a temporary injunction.
         Petitioner prays for attorney's fees, expenses, charges and costs as requested
above.
         Petitioner prays for general relief.
                                        COUNT THREE
         In addition to Count One and Two, and without waiving the same, Petitioner would
show the Court as follows:
                                                  f.
                                  Causes of Action for Assault
       a.       Cause of Action for Intentional, Knowing, or Reckless Bodily Injury
         Defendant, GARY W. PURSER, SR., suffers from dementia and Alzheimers, the
symptoms of which include fits of rage and irritability, including physical assault upon family
members and Petitioner. Defendant, GARY W. PURSER, SR., intentionally or knowingly
or recklessly caused bodily injury to Petitioner and family members.
       b.       Cause of Action for Threat of Imminent Bodily Injury
       Defendant, GARY W. PURSER, SR., due to his dementia and mental condition, has
intentionally and knowingly threatened Petitioner by threatening her with violence assault,
which placed Petitioner in fear or apprehension of imminent bodily injury.

                                                                                 Page 18 of 23
                                                                                                   ]9




                                               II.

                Cause of Action for Intentional Infliction of Emotional Distress

        Defendant, GARY W. PURSER, SR.,due to his mental condition, has intentionally
 or recklessly engaged in a pattern of extreme, inappropriate, and outrageous conduct that
 caused Petitioner to suffer severe emotional distress. Defendants DEATON and STEELE,
 by their actions and acting in concert to deceive and defraud the community estate, have
intentionally inflicted emotional distress on Petitioner when they know Petitioner objected
to their taking of assets from the community estate.             DEATON has called and
communicated with Petitioner, causing additional harm.

                                              Ill.

                       Actual Damages for Resulting Persona/Injuries

        As a direct and proximate result of Defendant, GARY W. PURSER, SR., DEATON
and STEELE's wrongful conduct alleged above, Petitioner has suffered certain damages
including:

        a.     physical pain, suffering, and mental anguish in the past;
        b.     physical pain, suffering, and mental anguish that in reasonable probability

               will be suffered in the future; and
       c.      loss of companionship and society.
       Petitioner additionally brings this suit for these damages, which are within the
jurisdictional limits of this Court.
                                              IV.
                                       Exemplary Damages

       The conduct committed by Defendants. GARY W. PURSER, SR., DEATON and
STEELE against Petitioner is the type of conduct evidencing actual malice on Defendants',
part that allows the imposition of exemplary damages. Petitioner additionally brings this
suit for these damages, which are within the jurisdictional limits of this Court.

                                                                                   Page 19 of 23
                                                                                                     20




                                                v.
                                   Breach of Fiduciary Duty
       Defendant, GARY W. PURSER, SR. , as Petitioner's spouse, had a fiduciary

relationship with and a fiduciary duty to Petitioner. As a result of their fiduciary relationship,

Petitioner reposed a special confidence in Defendant, GARY W. PURSER, SR., and

Defendant, GARY W . PURSER , SR. had a duty in equity and good conscience to act in

good faith and with due regard for Petitioner's interests.

       Defendant, GARY W. PURSER, SR., in violation of his duty to Petitioner, has

breached his duty to Petitioner as set forth in paragraph 10 of Count One .

       a.     Constructive Fraud

       Defendant, GARY W. PURSER, SR., has defrauded Petitioner by breaching a legal

and/or equitable duty owed Petitioner as a result of their fiduciary relationship . That breach

is fraudulent because, irrespective of his moral guilt or mental condition, the breach had

a tendency to deceive Petitioner and to violate Petitioner's confidence or to injure the public

interest. Defendant, GARY W . PURSER, SR. 's actions damaged Petitioner as set forth

in Paragraph 10(a) of Count One .

       b.     Waste of Assets

       Defendant, GARY W . PURSER, SR ., has squandered community assets by making

grossly excessive gifts of community assets to MEUSSA V . DEATON, MARY DENISE

BOHANNON STEELE, persons who are not the natural objects of Defendant's generosity.

Defendant, GARY W. PURSER, SR., has spent and wasted community funds on these

persons at a time when Defendant knew that Petitioner objected to these expenditures .

These expenditures and gifts of property are in direct violation of Defendant, GARY W.

PURSER, SR.'s duty as co-manager of the community estate .




                                                                                   Page 20 of 23
                                                                                                 ')'')
                                                                                                 c.....




                                                 IX.
                        Attorney's Fees, Expenses, Costs, and Interest

         It was necessary for Petitioner to secure the services of JOHN 0 . ROARK and

LARRY H. SCHWARTZ, licensed attorneys, to prepare and prosecute this suit. To effect

an equitable division of the estate of the parties and as a part of the division, judgment for
attorney's fees, expenses, and costs through trial and appeal should be granted against

Defendants and in favor of Petitioner for the use and benefit of Petitioner's attorneys and

be ordered paid directly to Petitioner's attorneys, who may enforce the judgment in the

attorney's own name. Petitioner requests postjudgment interest as allowed by law.

                                                 X
                                                Prayer
         Petitioner prays that citation and notice issue as required by law and that the Court

grant the relief requested in this petition .

         Petitioner prays for judgment against Defendants, GARY W. PURSER, SR.,

MELISSA V. DEATON, and MARY DENISE BOHANNON STEELE , in a sum within

jurisdictional limits of this Court for her actual damages as alleged, for exemplary damages,

for prejudgment and postjudgment interest as allowed by law, for costs of court, and for
general relief.

         Petitioner prays for attorneys' fees, expenses, charges and costs as requested
above.

         Petitioner prays for general relief.




                                                                                Page 22 of 23
Respectfully submitted,

JOHN 0. ROARK
100 West Adams Avenue, Suite 309
P. 0. Box 864
Temple, Te
Telep      (2
Fac mile:




                              Page 23 of 23
EXHIBIT “D”
                                                                                                                                  10


                           6/24/2010 4 : 08 : 37 PM     PAGE 0021009            Fax Server
                                                                    \i
                                                               •'    .
                                                                    .... \'


                                        NO. 243,320-C                                                                  ;z ·
                                                                                                          =                                                                                                                                       ---                                                           11


                                                   S/2412010 4:08:37 PM                 PAOE 0031009            Fax Server
        ·· ~x.     ;:,erver




                        Child
                                   The Court finds that there is no child of the maniage of Petitioner and Respondent

                        now under eighteen years of age or otherwise entitled to support and that f1one is
                        alepected.

                        Temporary Injunction
                                 The Court finds that the parties have agreed to the entry of the following temporary
                        injunction while this case is pending.

                                The temporary injunction granted below shall be effe~ive immediately and shall be

                        binding on lhe patties; on their agents, servants, employees, and attorneys; and on ltlose

                        persons in active concert or participation with them who receive actual notice of thi& order

                        by personal service or otherwise. The requiiBment of a bond is waived.
                                IT IS ORDERED that Petitioner and Respondent are enjoined from:

                                1.      Communicating with the other party in pe~on, by telephone, or in writing in
                    vulgar. profane, obscene, or indecent language or in a coai'S$ or offensive manner.

                                2.      Placing any teJephone calls, anonymously or requesting anyone to caU to the
                   other party, at any unreasonable hour, in an offensive and repetitious manner, or without
                   a legitimate purpose of communication.                                                                                                                                     I
                                3.      Threatening the other party with imminent bodily injury or in any manner. Ol'
                   causing bodily injUJy to the other party.
                                                                                                                                                                                              I
                             4.         Destroying, removing, concealing, encumbering, transferring, or othenNise                                                                             I
                  harming or reducing the value of the property of one or both Qf the partles.

                              5.        Falslrytf1Q any writing or record relating to the property of either party.
                             6.         Damaging or destroying the tangible property of one or both of th~ parties,
                 including any document that represents or embodies anything of value.




                 TBitlpota~y     didon; • C8\loo No. 243.320:C                                                         Page 2: Of 8




..,,.       .,,.....~    t                                       ''I~   I t t ,..(\7'
                                                                                                    ,- ,.,r r   .... r,-     ,..,...   •   j   {")   ""f'rl7   ..   ~....,   , , .,..,
                                                                                                     12
----
                           6124/2010        4:08 : 37   PM    PAGE On41009         Fax Server




         7.      Tampering with the tangible property of one or both of \he parties, includJng

 any document that represents or embodies anything of value, and causing pecuniary Joss

 to the other party.

         8.      Selling, transfefring, assigning, mortgaging, encumbering, or in any other
 manner alienating any of the property of Petitioner or Respondent, whether personalty or

 really, and whether separale or community, e)(cept as specifically authorized by thi~ order.

         9.      Incurring   any indebtedness, by cash, loan. credit card     or other instrument,

 other than Petitioner's or Respondent's personal legal expenses in connection           with thi$
 suit, except as specifically authorized by order of this Court.

         10.    Making withdrawals from any trust, checking or savings account in any
 financial Institution tor any purpose, except as specifically authorized by this order. The

 Court hereby ORDERS all financial institutions to adhere to this ORDER.

        11 .    Spending any sum of cash in the possession or subject to the control of either

 party for any purpose.    e:~Ceept   as spec;ificaUy authorized by this order.
        12.     Spending any &urn of cash in the Gary W. Purser, Sr. 1999 Trust for any

purpose, except as specifically authorized by this order. The Court hereby ORDERS First

National Bank TelCas to adhere to this ORDER until further order of the Court.

        13.     Withdrawing or harrowing in any manner for any purpose from any

re1irement, profit-sharing, peosian, death, or other employee benefit plan or employee
sa\lings plan or from any individual reti~&meot account or Keogh account, e~pt as

specif~eally authorized   by this order.
        14.    Entering any safe-deposit box in the name of or subject to the control of

Petitioner or Respondent, whether individually or jointly with others.

       15.     Withdrawing or borrowing in any maoner all or any part of the cash !SUrrender
varue of life insurance policies on the life of Petitioner or Respondent, except as specifically
authorized by this order.


Tami)IXWY ord«a. Ciiise No. 243,320:c
                                                                                                                 13


II .   Fax server                         6/2~/ZOlO     4 : 08 ; 37 PM      PAOE 005/009       Fa.x   server




                        16.    Changing or in any manner altering the beneficiary designation on any Will,
            Trust, Testamentary Instrument or ~fe insurance on the life of Petitioner or Respondent.

                        17.    Canceling, altering, tailing to renew or pay premiums. or in any manner
            affecting the present level of coverage of any fife, casualty, automobile, or health insurance
            policies insuring ttte parties' property or persons.

                     16.       Opening or diverting mail addressed       to the other party.
                    19.        Signing or endorsing the othe' party's name on any negotiable instrument,

           check, or draft, such as tax refund&, Insurance payments, and dividends, or attempting to

           negotiate any negotiable Instrument payable to the parties or the other party without ttle
           personal signature of the other party.

                    20.       Taking any action to terminate or limit credit or charge cares in the name of

           the parties or the other party, except as specifically authorized in this order.

                    21.       Destroying, disposing of, or altering any financial records of the parties,

           including but not limited to recordtt from financial institutions (including canceled checks

           and deposit slips), all records of credit purchases or ca$h advances, taJC returns, and
          financial statements.

                   22.        Destroying, disposing of, or altering any e-mail or other electronic data
          relevant to the subject matters of this case, whether stored on a hard drive of on a diskette

          or other electronic storage device.

                   IT \S ORDERED that Petmoner is further anjoinsd from:

                   1.         Termln                             U/£~1~U1U          q:OB:37 PM       PAGE 006/009            Fax server




              :3.    Entering, operating, or exercising control over thl!l personal property in the

  possession of Respondent at 4609 SunfloWP.r Drive, Killeen. Texas.

           IT IS ORDERED that Reepondent is further enjoined from:

           1.        Terminating or in any manner affecting the service of wateJ, electricity, gas,

  telephone. cable television, or other contractual services, such as security, pe~t control,

 landscaping, or yard maintenance, at 2113 Lakeview Loop, Killeen, Texas 76543 or in any

 manner attempting to withdraw any deposits for service in connection with those servioes.
           2.       Excluding Petitioner from the use and enjoyment of the residence located at
 2113lakeview Loop, Killeen, Texas 76543.

           3.       Entering, operating, or exercising controt over the 2010 Toyota Camry motor

 vehicle in the possession of Petitioner.
          4.        Interfering in any manner with the Qperation of the family businesses or
 making any e.xpenditure& from the businesses, except as speclficalty authori:led by this
 order.

          5         Interfering In aoy manner with any of the motor vehicle$ belonging to the

family businesse$, except as specifically authorized by this order.
          6.        Providing any support. loans, money or other property to Mel~a Deaton or

Denise Steele, Defendants.

          IT IS ORDERED that Petitioner i$ specifically authorized:
          To rnake expenditures and incur Indebtedness for reasonable and necessaty Uvlng                                                      \
expenses for food, clothing, shatter, transportation, and medical cara.

          To m;;~ke expenditures and inc.u r indebtedness for reasonable attorney's fees and

expenses in connection with this suit.

        To make withdrawals frorn accounts in flnanelat instltutiona only for the purpose$                                                     \
authorized by this order.
                                                                                                                                                   \
                                                                                                                                                   I
I wnpon1ry Oiile~ · CBIJse No. 2%.3200                                                                                               - ---- - - -   15


                                ~IZ4/Z010                  4 : 08:37 PM   PACE 007/009   Fax Server




             To engSQe in acts reasonable and necessary to conduct Petitioner's usual busin9SS

  and occupation.

             IT IS ORDERED that Respondent i$ specirlca/Jy authorized:

             To make expenditures and incur ind~abtedness for his reasonable and necessary

 living expanses for rood, clothing, sheher. transportation, and medical care, and not for any
 otller pernons Of parties to this action.

             To make expenditures and incur Indebtedness only for his reasonable attorney's

 fe~   and expens(is in connection with this suit; and not for any other persons or parties to
 this action.

         IT IS FURTHER ORDERED that Defendants. GAA.Y W. PURSER, SR., MELISSA
 V. DEATON and MARY DENISE BOHANNON STEELE, are enjoined from doing or

 causing to be done, directty or indirectly. any of 1he following acts:

         1.         Communicating witfl Petitioner in person, by telephone, or in writing in vulgar,

profane, obscene, or indecent language or in a coarse or offensiw manner.
                                                                                                                   \
         2.         Threatening Petitioner In parson, by telephone, or in wlitlng to lake unlawful

action against any person;

        3.         Placing ana or more telephone calls, anonymously, at any unreasonable
hour, in an offensive and repetitious manner, or Without a legitimate purpose of
communication:

        4.         Causing bodily injury to Petitioner,

        5.         Threatening Petitioner with !mminent bodily injury; or
        6.         Taking any property, money, bank account proceeds or trust proceeds from

any accounts in the name of GARY W. PURSER, SR.,                             J. HELEN PURSER. or any                   I
business entitle$ owned by          the Purser family.
                                                                                                                       \


tt)nJpo!Vf   didwa · caue11 No. 243,S21):C                                                 rage~   ot'   s             I
                                                                                                                       I
                                             1\J,......,   Ulh07
                                                                             - - --------           16


ra.x Sarver                         G/24/2010 4:08:37 PM        PAOE 008/009      fa.x server




     Duration
              ThaS9 Temporary Orders shall continue In force untn the signing of the Final Decree
    of Oivorce or until further order of this Court.



             SIGNED on         ~ C:                                                       -
    -----
      utl.otfO::V.I.U
                        '1 : 08:37 PM
                                        PAGE 0091009
                                                           Fa.><   server



                                                  ''--"'




\




                                                                                  \



                                                                   rap • ot""t'
                                                                                      ------- ----------     -------~


r                                                                                                                       18



I
I                                      PROMISSORY NOTE


    $10,000.00                                                               Date: 7/13/2010

    For value received, the undersigned Gary Purser (the "Borrower"), at - - - - -- - -
    Killeen, Texas 76543, promises to pay to the order of Carothers Homes, LLC, (the "Lender"), at
    PO Box 3087, Harker Heights, Texas 76548, (or at such other place as the Lender may designate
    in writing) the sum of $10,000.00 with no interest.

    The unpaid principal shall be payable in full on - - - - - - - - (the "Due Date").

    All payments on this Note shall be applied first in payment of accrued interest and any remainder in
    payment of principal.

    If any payment obligation under this Note is not paid when due, the remaining unpaid principal
    balance and any accrued interest shall become due immediately at the option of the Lender.

    The Borrower reserves the right to prepay this Note (in whole or in part) prior to the Due Date
    with no prepayment penalty.

    If any payment obligation Wlder this Note is not paid when due, the Borrower promises to pay all
    costs of collection, including reasonable attorney fees, whether or not a lawsuit is commenced as
    part of the collection process.

    If any of the following events of default occur, this Note and any other obl lgations of tht! Borrower
    to the Lender, shall become due immediately, without demand or notice:

        l) the failure of the Borrower to pay the principal and any accrued interest in full on or before
        the Due Date;

       2) the death of the Borrower or Lender;

        3) the filing of bankruptcy proceedings involving the B01mwer as a debtor;

       4) the application for the appointment of a receiver for the Borrower;

        5) the making of a general assignment for the benefit of the Borrower's creditors;

       6) the insolvency of the Borrower;

       7) a misrepresentation by the Borrower to the Lender for the purpose of obtaining or
       extending credit.
                                                                                                    EXHIBIT


                                   ©This   i~>   a RocketLawyer com Legal Document©
                                                                                                          19



If any one or more of the provisions of this Note are detennined to be unenforceable, in whole or
in part, for any reason, the remaining provisions shall remain fully operative.

All payments of principal and interest on this Note shall be paid in the legal currency of the United
States. The Borrower waives presennnent for payment, protest, and notice of protest and
nonpayment of this Note.

No renewal or extension of this Note, delay in enforcing any right of the Lender under this Note,
or assignment by Lender of this Note shall affect the liability or the obligations of the Borrower. All
rights of the Lender under this Note are cumulative and may be exercised concurrently or
consecutively at the Lender's option.

This Note shall be construed in accordance with the laws of the State of Texas.

Signed this _ _ day of _ __ _ _ __, ___ , at - - - - - -- - -- - -



Borrower:
Gary Purser


By:
Gary~---------------------------------
     Purser




                               ©This is a Rot:;kelLawyer com Lege! Documen t iCi
                        ---- - - - -- - -- - - - - - - - - - - - - - - - - - - - - - - - -                             20
r   Electronic Filing Manager                                                                             Page I of2



    Bell District
    ELECTRONIC FILING MANAGER

     Court Information
     Clerk:                                           Hoelacher, Lacey


     Attorney & Filer Information
     Attorney Name:                                  Ray , JeH
     Attorney Email:                                  jray@rvm~irm .com

     Bar Number:                                      16604400
     Law Firm:                                        Ray, Valdez, McChristian & Jeans, LLP-EI Paso
     Address:                                         5822 Cromo Drive
     City/State/Zip:                                  El Paso, TX 79912
     Phone Number:                                   915-832-7200
     Fax Number:                                     915-832-7333
     Filer Name:                                     Lamas, Julie

    Filer 10:                                        jlamas
    Filer Email:                                      jlamas@ rvmjfirm .com
    Filer Type:                                       Attorney's Assistant
    Filing Type and Fee Changes Allowed?              Yes


    Filing Information
    Filing Status:                                    Acknowledgement- Open
    Filer Submiss!on DatefTime                        Wednesday, July 14, 2010 8:23 PM
    Trace Number:                                     ED014J015866211
    Court Assignment:                                 264th District Court
    Hearing Date:
    Court Type:                                       District
    Case/Cause Number:                                243,32D-C
    Style/Case Name:                                  In the Matter of the Marriage of: J. Helen Purser
                                                      and Gary W. Purser, Sr. and J. Helen Purser,
                                                      Plaintiff v. Gary W. Purser, Sr., Melissa V.
                                                      Deaton and Mary Denise Bohannon Steele,
                                                      Defendants.
    Filing Type:                                      Motion for Contempt - Family
    Sealed Document:                                  No
    Special Instructions:




    Comments to the Filer:
    Additional Comments:




    https://efileclcrk.texasonline.state. tx.us/Clerkllnboxllnbox -PrinterFriendlyFiling.aspx ?id=5... 7/15/2010
                                                                                                                         Page 2 of 2      21
    Electronic Filing Manager


f    Filing Parties & Attorney of Record
     Name                                                     Roles
     Lamas, Julie                                             Filer
     Ray, Jeff                                                Filing Attorney - Attorney of Record - Plaintiff Counsel



     Petitioner Attorneys

     Nil me                                                   Roles
     Schwartz, Larry                                          Plaintiff Counsel
     Roark, John                                              Plaintiff Counsel
     Ray, J&ff                                                Filing Attorney - Attorney of Record - Plaintiff Counsel



     Defense Attorneys
    Nil me                                                    Roles
    Redington, John                                           Defense Counsel
    Young, Baroara                                            Defense Counsel



    I
    Other Parties




    Payment Information
    Payment Method: Credit Card- MasterCard, Account 1 ..,...........5195


    Filing Fees
    Bell District eFiling Fee                                                                                                    $2.00
    Motion for Contempt- Family                                                                                                 $30.00
                                                                                                               Filing Fee Total: $32.00
                                                                                                                   Grand Total: $32.00




    Document Information
    Number of Documents


    Filing Document
    File Name:                                                Motion for Contempt.pdf
    Document Description:




    https:l/efileclerk.texasonline. state.tx. us/Clerk/Inboxllnbox-PrinterFriendlyFiling.aspx ?id=5... 7/15/2010